   4:20-cr-03071-RGK-CRZ Doc # 22 Filed: 10/29/20 Page 1 of 2 - Page ID # 45




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                            4:20CR3071

      vs.
                                                             ORDER
SHANE ROBERT SMITH,

                     Defendant.


      Defendant has moved to continue the pretrial motion deadline and trial,
(Filing Nos. 20 & 21), because Defendant needs additional time to investigate
this case and prepare for trial The motion to continue is unopposed. Based on
the showing set forth in the motion, the court finds the motion should be granted.
Accordingly,

      IT IS ORDERED:

      1)       Defendant’s motions to continue, (Filing Nos. 20 & 21), are granted.

      2)       The pretrial motion deadline is extended to December 23, 2020.

      3)       The trial of this case is set to commence before the Honorable
               Richard G. Kopf, Senior United States District Judge, in Courtroom
               1, 100 Centennial Mall North, United States Courthouse, Lincoln,
               Nebraska, at 9:00 a.m. on January 25, 2021, or as soon thereafter
               as the case may be called, for a duration of four (4) trial days. Jury
               selection will be held at commencement of trial.

      4)       The ends of justice served by granting the motions to continue
               outweigh the interests of the public and the defendant in a speedy
               trial, and the additional time arising as a result of granting the
               motions, the time between today’s date and January 25, 2021, shall
               be deemed excludable time in any computation of time under the
               requirements of the Speedy Trial Act, because although counsel
               have been duly diligent, additional time is needed to adequately
               prepare this case for trial and failing to grant additional time might
4:20-cr-03071-RGK-CRZ Doc # 22 Filed: 10/29/20 Page 2 of 2 - Page ID # 46




         result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7).
         Failing to timely object to this order as provided under this court’s
         local rules will be deemed a waiver of any right to later claim the time
         should not have been excluded under the Speedy Trial Act.

   October 29, 2020.                     BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
